DETAILED ACTION

Reissue
The present reissue application is directed to US 10,324,604 B2 (“604 Patent”). 604 Patent issued on June 18, 2019 with claims 1-14 from application 15/432,682 filed on February 14, 2017, which is a continuation of parent application 14/107,129, and claims priority to PCT/CN2012/082434 filed on September 29, 2012.
This application was filed on June 16, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 604 Patent.
The most recent amendment was filed on August 23, 2021. The status of the claims is:
Claims 1-14: Canceled
Claims 15-34: New

References and Documents Cited in this Action
604 Patent (US 10,324,604 B2)
Jones (US 2004/0119699 A1)
Kim (US 2009/0237421 A1)
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 21-23, 25, 30-32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, 604 Patent does not support the limitation recited in claims 16, 25, and 34, i.e., the first double clicking operation and the second double clicking operation corresponding to different zooming scales. The first clicking operation and the second clicking operation recited in the claims are both “double clicking” operations, and the number of clicks in each operation is the same (i.e., two). 604 Patent does not disclose that a first and a second double clicking operation, having the same number of clicks, would result in different zooming scales. On the contrary, 604 Patent discloses that “processor 110a controls zooming in of the displayed object according to the correspondence between the preset number and the zooming scale if the number of clicks is the preset number, for example, double-click” (604 Patent, column 14, lines 55-58). Furthermore, the only reference to exemplary zooming scale numbers in 604 Patent is to a same zooming scale of 5% (i.e., when double-clicking is repeated, the object is zoomed in by 5% each time):
“For example, if the click operation is an operation of double-clicking the touch screen 130a, the processor 110a correspondingly zooms in the displayed object by 5% according to the operation of double-clicking the touch screen 130a. The user double-clicks the touch screen 130a again, the processor 110a further zooms in the displayed object by 5%, or zooming in the displayed object by 5% on the basis of the displayed object that is zoomed in by 10%, and so on.”

604 Patent, column 15, lines 1-9.
Second, claims 21-23 and 30-32 recite performing zooming in or out according to a slide operation in combination with performing zooming in according to double clicking operations previously recited in parent claims 15 or 24. 604 Patent does not disclose an embodiment combining slide operations with double clicking operations and does not disclose using these operations together. Instead, 604 Patent discloses using slide operations to control zooming and using clicking operations to control zooming as separate embodiments (e.g., 604 Patent, Figure 7 describes one embodiment using only slide operations to zoom and 604 Patent, Figure 10 describes another embodiment using only clicking operations to zoom).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 29 are indefinite because it is unclear whether the limitations of claim 20 or 29 are included in the method or device. These limitations are solely directed to obtaining the first or second reference points but parent claims 19 and 28 recite alternatively zooming according to a center of the object (instead of a reference point) and do not require zooming with first or second reference points.

Claim Rejections - 35 USC § 251
Claims 16, 21-23, 25, 30-32, and 34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
the limitations recited in claims 16, 25, and 34, including a first double clicking operation and a second double clicking operation corresponding to different zooming scales; and
the limitations recited in claims 21-23 and 30-32, including zooming according to a slide operation, in combination with zooming according to a double clicking operation as recited in their respective parent claims.
	See the related discussion above with respect to 35 U.S.C. 112(a) for Examiner’s explanation of why these claims are not supported by 604 Patent.
Claims 16, 21-23, 25, 30-32, and 34 are also rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent. See MPEP 1412.01 and also Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).
More specifically, claims 16, 25, and 34 are directed to an invention including a first double clicking operation and a second double clicking operation corresponding to same or different zooming scales. This invention is not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. On the contrary, 604 Patent does not disclose this invention at all (i.e., the invention including first and second double clicking operations corresponding to different zooming scales). The disclosed embodiments directed to click operations (i.e., embodiments 4-6 described in 604 Patent, Figures 8-10 and column 14, line 39 to column 16, line 64), do not include an embodiment wherein a first and a second double clicking operation, having the same number of clicks, would result in different zooming scales. On the contrary, 604 Patent discloses that “processor 110a controls zooming in of the displayed object according to the correspondence between the preset number and the zooming scale if the number of clicks is the preset number, for example, double-click” (604 Patent, column 14, lines 55-58). Furthermore, the only reference to exemplary zooming scale numbers in 604 Patent is to a same zooming scale of 5% (i.e., when double-clicking is repeated, the object is zoomed in by 5% each time):
“For example, if the click operation is an operation of double-clicking the touch screen 130a, the processor 110a correspondingly zooms in the displayed object by 5% according to the operation of double-clicking the touch screen 130a. The user double-clicks the touch screen 130a again, the processor 110a further zooms in the displayed object by 5%, or zooming in the displayed object by 5% on the basis of the displayed object that is zoomed in by 10%, and so on.”

604 Patent, column 15, lines 1-9.
Therefore, claims 16, 25, and 34 do not satisfy the original patent requirement of 35 U.S.C. 251 because they are drawn to an invention comprising a newly claimed combination of features that are not disclosed in 604 Patent.
Separately, claims 21-23 and 30-32 are directed to an invention including performing zooming in or out according to a slide operation in combination with performing zooming in according to double clicking operations previously recited in parent claims 15 or 24. This invention is also not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 604 Patent does not disclose an embodiment combining slide operations with double clicking operations and does not disclose using these operations together. Instead, 604 Patent discloses using slide operations to control zooming and using clicking operations to control zooming as separate embodiments (e.g., 604 Patent, Figure 7 describes one embodiment using only slide operations to zoom and 604 Patent, Figure 10 describes another embodiment using only clicking operations to zoom).
Therefore, claims 21-23 and 30-32 do not satisfy the original patent requirement of 35 U.S.C. 251 because they are drawn to an invention comprising a newly claimed combination of features that were only disclosed in 604 Patent as alternatives and not as a single combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15-20, 24-29, 33, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones.
Regarding independent claim 15, Jones discloses a method (Figures 1, 2, and 9) for controlling zooming of a displayed object displayed on a touch screen (i.e., display screen 202 having touch sensitive surface 206; paragraph [0043]; Figure 5), comprising:
receiving a first double clicking operation performed on the displayed object (i.e., Jones discloses determining that a first double clicking operation has been performed; see blocks 912 and 916 in Figure 9 and paragraph [0072]);
performing first zooming in, in response to the first double clicking operation, on the displayed object to display a zoomed-in displayed object (i.e., Jones discloses magnifying the image; see block 920 in Figure 9 and paragraph [0073]);
receiving a second double clicking operation performed on the zoomed-in displayed object (i.e., Figure 9 shows that the process loops after block 920 to receive a second double clicking operation at block 912); and
performing second zooming in, in response to the second double clicking operation, on the zoomed-in displayed object to display a further zoomed-in displayed object (i.e., the process loop in Figure 9 continues to block 920, “magnify,” after a second double clicking operation; Jones also specifically discloses that “Additional double-click inputs will cause further zooming”; paragraph [0032]).
Regarding independent claim 24, as similarly discussed above with regard to claim 15, Jones discloses an electronic device 100 (Figures 1, 2, and 9; paragraph [0033]), comprising:
a processor 102;
a touch screen coupled to the processor (i.e., display screen 202 having touch sensitive surface 206; paragraph [0043]; Figure 5); and
a memory 104 coupled to the processor and configured to store programming instructions (paragraph [0079]) that, when executed by the processor, cause the electronic device to be configured to:
	receive a first double clicking operation performed on a displayed object displayed on the touch screen (i.e., Jones discloses determining that a first double clicking operation has been performed; see blocks 912 and 916 in Figure 9 and paragraph [0072]); 
perform first zooming in, in response to the first double clicking operation, on the displayed object to display a zoomed-in displayed object (i.e., Jones discloses magnifying the image; see block 920 in Figure 9 and paragraph [0073]);
receive a second double clicking operation performed on the zoomed-in displayed object (i.e., Figure 9 shows that the process loops after block 920 to receive a second double clicking operation at block 912); and
perform second zooming in, in response to the second double clicking operation, on the zoomed-in displayed object to display a further zoomed-in displayed object (i.e., the process loop in Figure 9 continues to block 920, “magnify,” after a second double clicking operation; Jones also specifically discloses that “Additional double-click inputs will cause further zooming”; paragraph [0032]).
Regarding independent claim 33, as similarly discussed above with regard to claims 15 and 24, Jones discloses a computer program product (Figures 1, 2, and 9; paragraphs [0033] and [0079]) comprising computer-executable instructions stored on a non-transitory computer readable medium that, when executed by a processor 102 of an electronic device 100, cause the electronic device to:
receive a first double clicking operation performed on a displayed object displayed on a touch screen of the electronic device (i.e., Jones discloses display screen 202 having touch sensitive surface 206 in paragraph [0043] and Figure 5; and Jones discloses determining that a first double clicking operation has been performed; see blocks 912 and 916 in Figure 9 and paragraph [0072]);
perform first zooming in, in response to the first double clicking operation, to display a zoomed-in displayed object (i.e., Jones discloses magnifying the image; see block 920 in Figure 9 and paragraph [0073]);
receive a second double clicking operation performed on the zoomed-in displayed object (i.e., Figure 9 shows that the process loops after block 920 to receive a second double clicking operation at block 912); and
perform second zooming in, in response to the second double clicking operation, on the zoomed-in displayed object to display a further zoomed-in displayed object (i.e., the process loop in Figure 9 continues to block 920, “magnify,” after a second double clicking operation; Jones also specifically discloses that “Additional double-click inputs will cause further zooming”; paragraph [0032]).
Regarding claims 16, 25, and 34, Jones discloses that a first zooming scale corresponding to the first double clicking operation and a second zooming scale corresponding to the second double clicking operation comprise a same zooming scale or different zooming scales (i.e., Jones discloses that the first double clicking operation results in a first magnification level and the second double clicking operation results in a further magnification level, wherein these magnification levels would be inherently either same or different; paragraph [0032]).
Regarding claims 17 and 26, Jones discloses that the displayed object is an image displayed on the touch screen (paragraph [0014]).
Regarding claims 18 and 27, Jones discloses that the first double clicking operation and the second double clicking operation comprise single-point continuous clicking on the touch screen (i.e., Jones specifically discloses “double-click inputs” on the touch screen, which one in the art would understand to be continuous clicking on a single point/location, and Jones further refers to “the location of the received double-click”; paragraph [0073]).
Regarding claims 19 and 28, Jones discloses performing the first zooming in with a first reference point being a first zooming center; and performing the second zooming in with a second reference point being a second zooming center (i.e., Jones discloses for each zooming in, the portion of the image “that is associated with the location of the received double-click” is zoomed in, meaning that the first and second zooming in functions are performed with reference points being zooming centers; paragraphs [0032] and [0073]).
Regarding claims 20 and 29, as well as the claims may be understood with respect to 35 U.S.C. 112(b) as discussed above, Jones discloses obtaining the first reference point from a first touch point on the touch screen in real time during the first double clicking operation; or obtaining the second reference point from a second touch point on the touch screen in real time during the second double clicking operation. More specifically, again, Jones discloses that “the location of the received double-click,” i.e., the touch point during the double clicking operation, is the reference point for the zooming center (paragraphs [0032] and [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones in view of Kim.
Regarding claims 21-23 and 30-32, Jones discloses a method and a device as discussed above with regard to independent claims 15 and 24, but does not specifically disclose a slide operation or performing zooming in or zooming out in response to a third clicking operation and a slide operation. However, Kim teaches a method and electronic device that is related to the one disclosed by Jones, including a processor and a touch screen (see Kim, Figures 1 and 2; paragraph [0100]) and performing zooming in or zooming out on a displayed object in response to operations on the touch screen (Kim, Figures 11, 12a, and 12b; paragraphs [0150]-[0158]). 
Regarding claims 21 and 30 in particular, Kim teaches receiving a clicking operation and a slide operation on a displayed object displayed on the touch screen (i.e., a “touch” and “drag”; see steps s110, s120, and s130 in Figure 11; paragraphs [0151] and [0157]); and performing zooming in or zooming out, in response to the clicking operation and the slide operation, on the displayed object (see Kim, Figure 12 and paragraphs [0156]-[0158]; see also step s150 in Figure 11 and paragraph [0152]).
Regarding claims 22 and 31 in particular, Kim further teaches that the performing zooming in or zooming out on the displayed object comprises:
performing zooming in on the displayed object according to a correspondence between a sliding distance and a zooming scale when a sliding direction of a slide track of the slide operation moves away from a fixed point (i.e., Kim, Figure 12a shows zooming in according to sliding distance as a finger moves away from a center point “X”; paragraph [0157]); or
performing zooming out on the displayed object according to the correspondence between the sliding distance and the zooming scale when the sliding direction of the slide track approaches the fixed point (i.e., Kim, Figure 12b shows zooming out according to sliding distance as a finger moves toward a center point “X”; paragraph [0158]).
Regarding claims 23 and 32 in particular, Kim further teaches that the fixed point comprises a center of the touch screen (i.e., a center point “X” as shown in Figures 12a and 12b; paragraph [0157]-[0158]).
Regarding claims 21-23 and 30-32, it would have been obvious to a person of ordinary skill in the art to include zooming in response to clicking and sliding as taught by Kim in the method and device disclosed by Jones in order to advantageously enable zooming combined with rotating the image (i.e., Kim teaches that a slide operation can be used to simultaneously zoom and rotate the image; Figure 18 and paragraphs [0184]-[0185) or simply provide additional gestures for zooming the displayed image as desired.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                 

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991